                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GENE CARRILLO,

              Plaintiff,

       v.                                                         CV No. 19-522 CG

ANDREW SAUL,
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

              Defendant.


 ORDER GRANTING PLAINTIFF’S FIRST MOTION FOR AN EXTENSION OF TIME
           TO FILE MOTION TO REVERSE AND/OR REMAND

       THIS MATTER is before the Court on Plaintiff Gene Carrillo’s Unopposed First

Motion for an Extension of Time to File Plaintiff’s Motion to Reverse and/or Remand,

(the “Motion”) (Doc. 20), filed December 30, 2019. Having reviewed the Motion and

being otherwise fully advised, the Court finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until January 30, 2020, to

file his Motion to Reverse and/or Remand; Defendant shall have until March 30, 2020,

to file a Response, and Plaintiff shall have until April 7, 2020, to file a reply.

       IT IS SO ORDERED.



                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
